        Case 1:20-cv-01057-DAD-JLT Document 11 Filed 12/01/20 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   FAIRWAY IP LLC,                                           Case No.: 1:20-CV-01057 NONE JLT
12                   Plaintiff,                                ORDER DIRECTING THE CLERK OF THE
13           v.                                                COURT TO ASSIGN A DISTRICT JUDGE AND
                                                               TO CLOSE THE CASE
14   PROSOFT TECHNOLOGY, INC.,                                 (Doc. 10)
15                   Defendants.

16
17           The parties have stipulated to the action being dismissed with prejudice and with each side
18   to bear their own fees and costs. (Doc. 10) The Federal Rules of Civil Procedure Rule 41 makes
19   such stipulations effective immediately with further order of the Court. Wilson v. City of San
20   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to assign
21   a district judge to this case and to close this action.
22
23   IT IS SO ORDERED.
24
         Dated:     November 30, 2020                              /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28


                                                          1
